Citation Nr: 0502087	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-11 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation higher than 20 percent 
for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from April 1994 to 
June 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By that decision, the RO granted 
service connection for degenerative disc disease of the 
lumbar spine and assigned an initial evaluation of 20 percent 
from June 2001.  The veteran has appealed the initial 
evaluation assigned for the disability.  

The issue on appeal is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  


REMAND

VCAA compliance  

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA provide certificate notifications 
to the claimant and the claimant's representative regarding 
information or evidence necessary to substantiate the claim 
and as to who must obtain such evidence.  See 38 U.S.C.A. 
§ 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)).  The VCAA also requires 
VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  

The RO issued a VCAA notification letter in November 2001 
that satisfied the requirements of the VCAA and Quartuccio 
for purposes of the pending service connection determination.  
Although a VCAA notification letter that specifically 
addresses the increased rating issue has been sent to him, 
the VA General Counsel has held that no separate VCAA 
notification letter is required for the adjudication of 
"downstream" matters such as increased rating or effective 
date issues following a grant of service connection.  
VAOPGCPREC 8-2004.  

However, the Board finds that since the case must be returned 
to the RO for other reasons, the issuance of a VCAA letter 
that complies with the requirements of Quartuccio and 
Pelegrini regarding the initial rating issue should be 
undertaken.  Such a letter would provide an extra measure of 
clarification to the veteran as to his and VA's obligations 
and remove any doubt as to the sufficiency of VA's compliance 
with the requirements of this law.  

Procedural and evidentiary development 

The 20 percent initial evaluation for degenerative disc 
disease of the lumbar spine was assigned in January 2002 
under Diagnostic Code 5293 of the VA rating schedule, as then 
in effect, pertaining to intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Code 5293 (as in effect before September 
26, 2003).  

However, revised rating criteria that completely reformulate 
the basis for evaluation of disabilities of the spine went 
into effect on September 26, 2003.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Codes 
5235 through 5243).  The revisions include creation of a 
General Rating Formula for Diseases and Disabilities of the 
Spine but continue earlier revisions of Code 5293 that 
permitted, effective September 23, 2002, the assignment of 
ratings for intervertebral disc syndrome based on 
incapacitating episodes.  The revised criteria apply only for 
the period since September 26, 2003, the effective date of 
the new regulation.  

In the present case, the RO has not reviewed the rating for 
degenerative disc disease of the lumbar spine under either 
the September 2002 or the September 2003 versions of the 
rating criteria; hence, the case must be returned to the RO 
for that purpose.  

Reexamination of the veteran should also be performed.  The 
current 20 percent initial evaluation was assigned on the 
basis of a December 2001 examination by a VA nurse 
practitioner.  Aside from the general staleness of the 
findings reported therein, the veteran has complained of 
radiation of the back pain into his right lower extremity, 
thereby raising a question as to whether a separately ratable 
neurological deficit may also be present.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The reexamination must include findings sufficient for an 
analysis of the rating for that disability in light of the 
holding of the United States Court of Appeals for Veterans 
Claims (CAVC) in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
wherein it was held that, when a veteran alleges functional 
loss due to pain, the provisions of two VA regulations, 
38 C.F.R. §§ 4.40 and 4.45, must be considered.  The CAVC 
stated in DeLuca that specificity of findings with regard to 
functional loss due to pain is required.  Examinations upon 
which rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  "It is essential that the 
examination...adequately portray the...functional loss."  
DeLuca, at 206.  When the veteran claims functional loss due 
to pain, "[t]he medical examiner must be asked to express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the [joint] is used 
repeatedly over a period of time."  Id.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the AMC for further 
action as follows:  

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

In particular, a VCAA notice letter 
addressing the issue of entitlement to a 
higher initial evaluation for 
degenerative disc disease of the lumbar 
spine should be sent to the veteran.  
Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio, id.; 
Pelegrini II, id.  The veteran should 
also be specifically asked to provide any 
evidence in his possession that pertains 
to the claim.

2.  The AMC should contact the veteran 
and request that he identify all VA and 
non-VA medical providers who have 
examined or treated him for his lumbar 
spine disability since July 2001.  All 
available medical records should be 
obtained from the providers named.  

3.  The AMC should take appropriate steps 
to schedule the veteran for a VA 
examination by an orthopedic surgeon or 
other appropriate specialist, including 
on a fee basis if necessary, to determine 
the current severity of his service-
connected low back disability.  

The claims file and copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003) must be made 
available to and, as pertinent, reviewed 
by the examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review.  All indicated special studies 
must be conducted.  If the examiner 
determines that a further consultation is 
necessary to evaluate any neurological 
deficit found to be present, the examiner 
should request that a neurological 
examination be performed.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should address the 
following:  

(a)  Does the service-
connected degenerative disc 
disease of the lumbar spine 
result in weakened movement, 
excess fatigability, and 
incoordination, and if so, to 
what extent?

(b)  To what extent does 
examination of the lumbar 
spine show the following:  

(1) complaints of pain 
which are visibly 
manifest on movement, 

(2) the presence or 
absence and degree of 
muscle atrophy 
attributable to the 
service-connected 
disability, 

(3) the presence or 
absence of changes 
suggesting disuse due to 
the service-connected 
disability, 

(4) the presence or 
absence of any other 
objective manifestation 
that would demonstrate 
disuse or functional 
impairment due to pain, 
and

(5) the presence or 
absence of pain that 
significantly limits 
functional ability during 
flare-ups, if the veteran 
describes flare-ups.  

(c)  The examiner should 
determine whether there is any 
neurological involvement 
associated with the service- 
connected low back disability, 
and if so, describe the nature 
and severity of that 
involvement.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  The Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the issue on appeal in 
accordance with the foregoing discussion.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case which contains notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination without good cause 
shown may adversely affect the outcome of his claim and may 
result in a denial.  38 C.F.R. § 3.655 (2004); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


